Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instantly claimed process for preparing a crystalline form of L-ornithine phenylacetate is neither disclosed nor fairly suggested by the closest prior art: Ochoa (MX PA03009902-A 05-2005, in the IDS). Ochoa teaches (Pg. 6) L-ornithine phenyl acetate where R= benzyl. Ochoa teaches (Pg. 6) a melting point 175-178°C. This process described in the art is distinguished from the presently claimed formation of the crystalline material as the instant claims require an L-ornithine acetate solution. It would not have been obvious for one of ordinary skill in the art to have sought conditions for crystallization to produce the instantly claimed crystalline form since Ochoa neither discloses nor suggests the process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 2-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047.  The examiner can normally be reached on M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J SCHMITT/Examiner, Art Unit 1629                                                                                                                                                                                                        

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629